The opinion of the court was delivered by
Hoyt, J. —
Respondent executed and delivered to appellant a contract in writing in the words and figures as follows, to wit:
“Nov. 29, 1889. Slaughter.
This is to certify tha that I have this day Given E. O. Chezum the exclusive sale of my lande for 60 days — E J of SE £ an South W I- of SE \ Sec. 17 town 22 No. R 4 E to be soldé for $6000., tow $2000, chash $2000. Interest semiannually one yeare and 2000 two years, and said Chezum must git his comition above that. I hereby reserve 10 acres to be selected by me of the forty next the beche. N. Kreighbaum.”
And the only question presented for our consideration on this appeal is as to the proper construction of said contract. Appellant contends that, by virtue thereof, he became entitled to an option which authorized him at any time within sixty days after the execution of said contract to demand and receive from the respondent a deed to himself, or any person named by him, of the premises described therein on payment being made and security given as therein provided. He further contends that the respondent had no interest in any negotiations as between him and any other parties relating to said premises. On the other hand it is contended by respondent that, by said instrument in writing, he simply constituted appellant his agent to make sale of the property in question upon the terms therein stated, and that in any negotiations which he had in relation thereto, he acted simply as the agent of the respondent, and waS entitled out of any moneys he might realize over the sum of six thousand dollars, provided for *682in the contract, to his reasonable commission as ‘full com' pensation for his services in the matter.
If the contract is to be construed as contended for by respondent, then it is clear that the appellant, under the pleadings in this action, and the facts established at the trial is not entitled to recover, and the action of the court below in sustaining the motion of the respondent for a judgment of non-suit must be sustained. If, however, the contract is to be construed as contended for by appellant, it will be necessary for us to enter upon a consideration of other questions presented by the record which it is claimed on the part of the respondent would establish the nullity of said contract, even although it be construed as contended for by appellant. There are no words used in said contract which in terms purport to give to the appellant any option to purchase the property therein described, nor are we able to gather from the whole instrument any such intent. On the other hand there are apt words used to constitute the appellant the agent of the respondent in dealing with said property. He is to have “ the exclusive sale of my land for sixty days.” These are the only words which tend in any manner to show the nature of the appellant’s interest in said contract. The remainder thereof relates entirely to the conditions upon which, as such agent, respondent authorizes him to deal with the property. Construing the whole instrument together, andgiving to each word therein used its full and ordinary interpretation, it simply confers upon the appellant the exclusive agency for the sale of the said property for the period of sixty days, at a price not less than six thousand dollars. And the only expression out of the ordinary is the clause which provides that his commission, if any he is to have, must be made out of the moneys realized upon such sale over and above said sum of six thousand dollars. It is nothing more* than the ordinary contract for exclusive agency for the sale of property in *683which the price for which it is to be sold is to be a net price. That an agent authorized sell property at a sum not less than a certain amount which is to be net to the seller acts in making the sale thereunder as the agent of the seller, and not as principal, seems to us clear. The owner of the property has fixed in his own mind the least sum which he is willing to take, and he therefore contracts with the agent that, in acting for him, he must have that sum in view as coming net to him. But it does not at all follow that the agent acting under such power is entitled to other benefit of the good bargain which he may make for the owner, than that thereby his commission or other compensation under the contract may be increased. That such a contract, when it shows upon its face that an agency is created thereby, must be construed as above, is too clear to require the citation of authorities. If the party acts simply as agent, then his principal must get the benefit of his good bargain. And the fact that the conditions upon which he is forced to make the sale, provide for a net instead of a gross amount to the owner can have no influence in changing the character of the relation established by the contract. Courts are inclined to construe a contract of this kind to be that of agency rather than a simple option on the part of the person acting thereunder. And however strong the language used by the owner may be, yet if there is anything in connection with the contract which shows an intent' to create an agency rather than to make a sale of the property, the person acting thereunder will not be allowed to get any benefit therefrom other than such compensation as may be awarded to him by the contract.
In the case of Turnley v. Micheal (Tex., App. Mar. 4, 1891), 15 S. W. Rep. 912, the language of the owner was, “ I will take $7,500 net to me.” Under the authority thereof a sale was made for the sum of $8,000. It was claimed on the part of the person who acted under said contract that *684he was entitled to the $500 received over and obove the net price which the owner had said he would take, but the court held otherwise and adjudged that the $500 thus received was as much the property of the owner of the land as any part of the $7,500; that the owner was entitled to receive the entire $8,000, and that the person v acting under said contract had a claim against such owner for a reasonable commission on such sale. This case is directly in point, and if followed is decisive of the question under consideration. The contract therein construed much better warranted the contention of the person claimingladversely to such decision than does the one here authorize the contention of appellant. There, there was a definite statement that the owner would take a certain net sum, and it was not coupled with any condition as to the agent being authorized to sell for that sum. Here the agent is directly authorized to sell the property, and a certain net sum is fixed upon as a part of the condition under which he is authorized to make the sale. The cases of Kramer v. Winslow, 130 Pa. St. 484, 17 Am. St. Rep. 782, and Blanchard v. Jones, 101 Ind. 542, though not so directly in point as the one above cited, tend strongly to establish the doctrine contended for by respondent.
On the other side there has not been a single case called to our attention which seems to us in point upon the precise question which we are here called upon to decide. In our opinion the appellant, when acting under the power conferred by said written instrument, acted not for himself as principal, but simply as the agent of the respondent, and such being the case, as we have seen, he could not under the circumstances disclosed recover any compensation.
The judgment of the court below must be affirmed.
Anders, O. J., and Scott and Stiles, JJ., concur.